Name: Council Regulation (EEC) No 2346/87 of 23 July 1987 amending Regulation (EEC) No 2915/79 as regards the application of the annual tariff quotas for certain cheeses from Austria
 Type: Regulation
 Subject Matter: Europe;  tariff policy;  processed agricultural produce
 Date Published: nan

 4. 8 . 87 Official Journal of the European Communities No L 213/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 2346/87 of 23 July 1987 amending Regulation (EEC) No 2915/79 as regards the application of the annual tariff quotas for certain cheeses from Austria THE COMMISSION OF THE EUROPEAN COMMUNITIES, tariff quotas allocated to Austria should, as a result, be amended, Having regard to the Treaty establishing the European Economic Community, HAS ADOPTED THIS REGULATION : Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EEC) No 773/87 (2), and in particular Article 14 (6) thereof, Having regard to the proposal from the Commission, Whereas Council Regulation (EEC) No 2915/79 of 18 December 1979 determining the groups of products and the special provisions for calculating levies on milk and milk products (3), as last amended by Regulation (EEC) No 169/87 (4), provides for reduced levies for certain types of cheese ; Article 1 Regulation (EEC) No 2915/79 is hereby amended as follows : 1 . The first indent of Article 7 ( 1 ) is replaced by the follo ­ wing : '  18,13 ECU in respect of the products appearing under (a), (c) and (d) in Annex . II 2. In Article 9 ( 1 ) the references to '(d)', '(e)' and '(f)' are replaced respectively by references to '(e)', '(f)' and '(g)'. 3 . In Article 10 (2) the references to '(g)' and '(h)' are replaced by references to '(h)', *(i)' and '(k)\ 4. In Article 1 1 ( 1 ) the references to '(i)', '(k)', '(1)' and '(m)', are replaced respectively by references to '(1)', '(m)', '(n)' and '(o)\ 5. Article 1 1 (2) are replaced by the following : '2. The levy on 100 kilograms shall be 60 ECU for the products listed under (p) of Annex II and 55 ECU for products listed under (r) of that Annex if it is esta ­ blished that the products correspond to the description therein.'. 6 . In Annex II, the wording which corresponds to (c) to (s) shall be replaced by the following : Whereas Austria and the Community have agreed to conclude a new arrangement concerning trade in cheese for an unlimited period applicable from 1 September 1987 ; whereas by Decision 87/399/EEC (*), the Council approved the said arrangement ; Whereas, to enable the Community to comply with its undertakings, the provisions relating to certain annual (&gt;) OJ No L 148 , 28 . 6 . 1968 , p. 13 . (2) OJ No L 78 , 20 . 3 . 1987, p. 1 . 0 OJ No L 329, 24. 12. 1979, p. 1 . (*) OJ No L 21 , 23 . 1 . 1987, p. 9 . (*) See page 36 of this Official Journal . No L 213/2 Official Journal of the European Communities 4. 8 . 87 'CCT heading No Description (c) ex 04.04 A Emmentaler, Gruyere, Sbrinz and Bergkase, not grated or powdered, of a minimum fat content of 45 % by weight, in the dry matter, matured for at least three months :  Whole cheeses with rind, within the limit of an annual tariff quota of 6 850 tonnes, including the quota of Finlandia referred to in q), originating in Finland ;  Pieces packed in vacuum or inert gas, with rind on at least one side, of a net weight of not less than 1 kg but less than 5 kg, within the limit of an annual tariff quota of 1 700 tonnes, originating in Finland 1 The quantities provided for these categories of cheese in case of Finland are interchangeable within the limit of 25 % of the stated quantities (d) ex 04.04 A Emmentaler, Gruyere, Sbrinz and Bergkase, not grated or powdered, of a minimum fat content of 45 % by weight, in the dry matter, matured for at least three months :  Whole cheeses,  Pieces packed in vacuum or inert gas, with rind on at least one side, of a net weight of net less than 1 kg,  Pieces packed in vacuum or inert gas, of a net weight not excee ­ ding 450 g, within the limit of an annual global tariff quota of 8 000 tonnes, origi ­ nating in Austria (e) ex 04.04 E I b) 1 Cheddar made from unpasteurized milk, of a minimum fat content of 50 % by weight in the dry matter, matured for at least nine months, of a free-at-frontier value per 100 kilograms net weight of not less than :  277,96 ECU in respect of whole cheeses,  296,10 ECU in respect of cheeses of a net weight of not less than 500 grams,  308,19 ECU in respect of cheeses of a net weight of less than 500 grams within an annual tariff quota of 2 750 tonnes. (f) ex 04.04 E I b) 1 Whole Cheddar cheeses, of a minimum fat content of 50 % by weight in the dry matter, matured for at least three months, within an annual tariff quota of 9 000 tonnes (g) ex 04.04 E I b) 1 ex 04.04 E I b) 2  Cheddar  other cheeses falling within subheading 04.04 E I b) 2, for processing, within an annual tariff quota of 3 500 tonnes (h) ex 04.04 D Processed cheese, not grated or powdered, in the blending of which only Emmentaler, Gruyere and Appenzell have been used and which may contain, as an addition, Glarus herb cheese (known as Schabziger), put up for retail sale, of a free-at-frontier value of not less than 243 ECU per 100 kilograms net weight and of a fat content, by weight, in the dry matter, not exceeding 56 % 4. 8 . 87 Official Journal of the European Communities No L 213/3 CCT heading No Decription (i) ex 04.04 D Processed cheese, not grated or powdered, in the blending of which only Emmentaler, Gruyere and Appenzell have been used and which may contain as an addition, Glarus herb cheese (known as Schabziger), put up for retail sale and of a fat content, by weight, in the dry matter, not exceeding 56 % , within the limit of an annual tariff quota of 700 tonnes, originating in Finland and including the Tilsit, Turunmaa and Lappi cheeses referred to under s) (k) ex 04.04 D Processed cheese, not grated or powdered, in the blending of which only Emmentaler, Bergkase or similar hard cheeses have been used, put up for retail sale and of a fat content, by weight, in the dry matter, not exceeding 56 % , within the limit of an annual tariff quota of 3 750 tonnes, originating in Austria . (1) ex 04.04 E 1 b) 2 Tilsit and Butterkase, of a fat content, by weight, in the dry matter, not exceeding 48 % (m) 04.04 E I b) 2 Tilsit and Butterkase, of a fat content, by weight, in the dry matter, exceeding 48 % (n) 04.04 E I b) 2 Kashkaval (o) 04.04 E I b) 2 Cheese of sheep's milk or buffalo milk, in containers containing brine, or in sheepskin or goatskin bottles (p) ex 04.04 C ex 04.04 E I b) 2  Blue-veined cheese, not grated or powdered.  Tilsit, matured for at least one month, and Butterkase,  Mondseer, of a fat content, by weight, in the dry matter, of not less than 40 % but less than 48 % ,  Alpentaler, of a minimum fat content of 45 % by weight in the dry matter and of a moisture content exceeding 40 % but less than 45 % by weight,  Edam, of a fat content, by weight, in the dry matter, of not less than 40 % but less than 48 % , in whole cheeses of a net weight not exceeding 350 g (known as 'Geheimratskase'),  Tiroler Graukase', of a fat content, by weight, in the dry matter, of less than 1 % and of a moisture content exceeding 60 % but less than 66 % by weight,  Cheese known as 'Weifikase nach Balkanart' and 'Kefalotyri', made of cow's milk, of a fat content, by weight, in the dry matter, of less than 48 %, within the limit of an annual global tariff quota of 3 950 tonnes, origi ­ nating in Austria . For 1987, this quota is fixed at 3 050 tonnes. (q) ex 04.04 E I b) 2 Finlandia of a minimum fat content of 45 % by weight, in the dry matter, matured for at least 100 days, in rectangular blocks of a net weight of net less than 30 kilograms, originating in Finland, within the limit of an annual tariff quota of 3 000 tonnes. Quantities of this product which are not imported may be replaced by corresponding quantities of the cheeses which appear in the first indent of (c). No L 213/4 Official Journal of the European Communities 4. 8 . 87 CCT heading No Decription (r) ex 04.04 E I b) 2  Jarlsberg, of a minimum fat content of 45 % by weight in the dry matter, and of a dry matter, and of a dry matter content by weight of not less than 56 %, matured for at least three months :  Whole cheeses with rind, of between 8 kg and 12 kg  Rectangular blocks of a net weight not exceeding 7 kg (the packing must be labelled in such a way as to enble identifica ­ tion of the cheese by the consumer)  Pieces packed in vacuum or in inert gas, of a net weight of net less than 150 g but not exceeding 1 kg (the packing must be labelled in such a way as to enable identification of the cheese by the consumer)  Ridder, of a minimum fat content of 60 % by weight in the dry matter, matured for at least four weeks :  Whole cheeses with rind, of between 1 kg and 2 kg  Pieces packed in vacuum or in inert gas, with rind on at least one side, of a net weight of not less than 1 50 g (the packaging must be labelled in such a way as to enable identification of the cheese by the consumer), originating in Norway, within the limit of an annual tariff quota of :  1 820 tonnes for 1986  1 920 tonnes for 1987  2 020 tonnes for 1988 (s) ex 04.04 E I b) 2 Tilsit, Turunmaa and Lappi, originating in Finland, within the limit of the annual tariff quota specified under (i)' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 September 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 23 July 1987. For the Council The President K. E. TYGESEN